Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 07/28/2021 is entered.
	Claims 1-48, 51, 54, 60-61, 66-70, 74-77 are cancelled.
Claim 79 is new.
	Claims 49, 50, 52, 53, 55-59, 62-65, 71-73, and 78-79 are pending and under examination.
Priority
This US 15/522,986 is a 371 of PCT/US15/60147 filed on 11/11/2015
and claims US priority benefit of US Provisional 62/078,385 fled on 11/11/2014.

Response to Amendment
	All objections and rejections made in the previous office action and not repeated in this office action are withdrawn in view of the Applicant’s Amendment to the Claims filed on 07/28/2021.
Claim Objections
Claim 79 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: …is selected from the group consisting of a food product….  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 49, 50, 52, 53, 55-59, 62-65, 71-73, and 78-79  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 49 and 58 recite the phrase “full-length avian egg white protein” throughout the claims.  Dependent claim also recite this phrase or depend from claim 49 or 58.  The term “full-length” in the claims is not given a definition in the instant specification.  Further, the instant claims do not refer to any specific sequence such as by SEQ ID NO in correlation with the term “full-length”.  It is unclear what protein would be encompassed or excluded by this phrase.  Thus, for purpose of applying prior art, the term is being interpreted to read on a protein but not a peptide.  The term “full-length” is being interpreted to exclude peptides and to include proteins.  

Claim Rejections - 35 USC § 103 - new grounds necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 49, 50, 52, 53, 55-59, 62-65, 71-73, and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Berry  (WO 2013/148330, published 10/3/2013; of record), as evidenced by Froning (Egg Bioscience an Biotechnology; Chapter 8, 2008; Table 8.4), Product sheet of Gold Biotechnology entitled “Lysozyme, Egg White”; (downloaded 01/18/2021), in view of Abeyrathne et al (Poultry Science 2013 Vol. 92: pages 3292-3299; IDS), and Lineweaver (US3251697, IDS), in further view of Masuda et al (Protein Expression and Purification, 2004,Vol 39, pages 35-42; IDS).
Claim interpretation: The term “full-length” in the claims is not given a definition in the instant specification.  Further, the instant claims do not refer to any specific sequence such as by SEQ ID NO in correlation with the term “full-length”.  Thus, the term is being interpreted to read on a protein but not a peptide.  The term “full-length” is being interpreted to exclude peptides and to include proteins.  Berry et al specifically disclose protein compositions.  For example, in paragraph 0015, Berry et al recite:
This disclosure also provides nucleic acids encoding the proteins, recombinant microorganisms that make the proteins, methods of making the protein using recombinant microorganisms, compositions that comprise the proteins, and methods of using the proteins, among other things.

Regarding base claims 49 and 58, Berry et al discloses a method for producing a consumable nutritive food composition, the method comprising: recombinantly expressing and secreting nutritive proteins in a host cell (Page 78, para 194).  For example, Berry et al recite: 
Skilled artisans are aware of many suitable methods available for culturing recombinant cells to produce (an optionally secrete) a recombinant nutritive protein as disclosed herein, as well as for purification and/or isolation of expressed recombinant proteins. (Page 78, para 194).

Further, Berry et al disclose a method of making processed, consumable food compositions comprising chicken egg white proteins including ovalbumin, ovotransferrin, and ovomucoid.  For example, in paragraph 0091 Berry et al recites the nutritive protein is “an abundant protein in food”, and further states in para 0091, line 6-8” that “the abundant protein in food is selected from chicken egg proteins such as ovalbumin, ovotransferrin, and ovomucoid” (e.g. para 0091, Iines 1-8). 
Further, Berry et al discloses that it was well-known in the art that host cells may secrete their recombinant proteins of interest (e.g. page 78, lines 25-27, para 00194). 

Regarding claim 50, Berry et al disclose a nutritive composition comprising a first and second protein. (Page 88, para 218). For example, in paragraph 0091 Berry et al recites the nutritive protein is “an abundant protein in food”, and further states in para 0091, line 6-8” that “the abundant protein in food is selected from chicken egg proteins such as ovalbumin, ovotransferrin, and ovomucoid” (e.g. para 0091, Iines 1-8). 
Regarding claims 52-53, Berry et al disclose that the host cell may be a yeast cell.  For example, Berry teach nutritional egg white compositions and suggests using recombinant proteins made in yeast including Pichia pastoris.  Berry teaches use of genetically modified microbial cells for producing recombinant proteins (paragraphs 192,194, and 195). 
Regarding claim 53, Berry et al disclose that a Pichia pastoris cell is a type of heterotroph host microorganism that may be used to “produce a recombinant nutritive protein disclosed herein”. (Page 72: para 0027 (lines 1-3 & para 0028 (line 9).
Regarding claim 55, Berry et al discloses that the nutritive proteins, including chicken egg white proteins may be recombinantly expressed. (Paragraphs 0091, Iines 1-8; paragraphs 192,194, and 195). 
Regarding claim 56, Berry et al discloses that a plurality of avian egg white proteins may be recombinantly expressed in a host cell. Although Berry et al does not explicitly disclose separate host cells, it would have been prima facie obvious to express individual nutritive proteins in separate host cells for the added benefit of isolation and purification of individual proteins.
57, while Berry et al does not explicitly disclose drying an egg white composition, Lineweaver discloses drying an avian egg white protein. Lineweaver discloses methods of heat-treating and spray drying egg white compositions for the purpose of reducing bacterial contamination (column 2, lines 1-17).   lt would have been prima facie obvious in view of Lineweaver to perform methods of heat-treating and spray drying egg white compositions for the purpose of reducing bacterial contamination.
Regarding claim 59, Berry et al discloses nutritive protein compositions may comprise “chicken egg proteins such as ovalbumin, ovotransferrin, and ovomucoid” (e.g. para 0091, Iines 1-8). 
Regarding claim 62, Berry et al discloses nutritive protein compositions may comprise “chicken egg proteins such as ovalbumin, ovotransferrin, and ovomucoid” (e.g. para 0091, Iines 1-8). 
Regarding claim 65, Berry et al disclose that the nutritive recombinant proteins have a glycosylation pattern different from the corresponding naturally occurring egg white protein (Page 49: para 144, lines 1-8).
Regarding claim 71, Berry et al discloses that an avian egg white protein in a nutritive consumable composition may comprise ovomucoid.  (e.g. para 0091, Iines 1-8).  
Regarding claim 73, Berry et al discloses that recombinant egg white proteins for use in a consumable composition may have a glycosylation pattern different from the corresponding protein naturally occurring found in egg white protein (Page 49: para 144, lines 1-8).  For example, Berry et al recite that in “some embodiments the first 
Regarding claim 78, Berry et al does not disclose that their egg white protein products comprise flavoprotein which meets the limitation lacks flavoprotein.
Regarding claim 79, Berry et al disclose that the consumable food composition is selected from a food product.  For example, Berry et al explicitly disclose making recombinant proteins in Pichia pastoris (for example, page 72, line 24; page 76, line 6) and recite ovalbumin, ovotransferrin, and ovomucoid as preferred types of nutritive proteins for food/consumable compositions (e.g., para 0091).
Especially regarding claims 63, 64, and 72, while Berry et al discloses nutritive recombinant protein compositions comprising egg white proteins, exemplified by  “chicken egg proteins such as ovalbumin, ovotransferrin, and ovomucoid” (e.g. para 0091, Iines 1-8), they do not explicitly list lysozyme as a type of egg white protein. 
Masuda et al teach the production of hen egg lysozyme and that Pichia pastoris is a preferred host cell for production and secretion and isolation of large quantities of relatively pure egg white protein, specifically hen egg lysozyme (e.g., title, abstract, page 36, para 2). Masuda et al teach that hen egg white lysozyme is a sweet to taste protein (e.g., abstract).  
In view of the high skill level in the art before the effective filing date of the presently claimed invention, it is considered one of ordinary skill in the art would have been motivated to include the egg white protein lysozyme in a composition of nutritive proteins comprising other egg white proteins, including ovomucoid for the rationale that lysozyme is one of the major types of egg white proteins as evidenced by Abeyrathne et al, and that the lysozyme is sweet to taste which is a desirable property for a food product, as evidenced by Masuda et al, and because lysozyme is known to be a processing agent and an antimicrobial agent which are also beneficial properties of a food product.  For example, regarding claim 63, the “Product sheet of Gold Biotechnology discloses that lysozyme functions as a processing agent. 
Lysozyme is inherently a type of processing agent as evidenced by the “Product sheet of Gold Biotechnology entitled Lysozyme, Egg White” which states:
Lysozyme is an enzyme capable of breaking down the bacterial cell wall,
and is typically used to enhance protein extractions or nucleic acid
extractions. It works by hydrolyzing the 1,4-β-linkages located between
the N-acetylmuramic acid and the N-acetyl-D-glucosamine residues in
peptidoglycan.

Further, regarding claim 64, Abeyrathne et al, discloses that the recombinant avian egg white proteins ovomucoid (Page 3293, para 5) and lysozyme (Page 3293,para 3) each function as an antimicrobials.
One of ordinary skill in the art would have been motivated to make a nutritive food product comprising ovomucoid and lysozyme for the rationale of Abeyrathne et al which discloses that ovalbumin (54%), ovotransferrin (12%), ovomucoid (11%), ovomucin (3.5%, and lysozyme (3.5%) are among the major egg white proteins that have high potential for industrial applications. (Abstract, lines 1-5). 
Further, Abeyrathne et al disclose that lysozyme has antimicrobial value and is stable (Page 3293, para 3). 
Further, Abeyrathne et al disclose ovomucoid has antimicrobial value (Page 3293, para 5). 

It would have been obvious for one of ordinary skill in the art to combine the known elements of the cited references to arrive at the presently claimed invention because each of these references were in the same field of food product protein compositions and because methods of making and secreting recombinant egg white proteins from Pichia pastoris was known and nucleic acid sequences for expressing such recombinant proteins were known as shown in the combination of cited references (Berry et al and Masuda et al).
In view of the high skill level in the art before the effective filing date of the presently claimed invention, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to make a recombinant egg white food product composition comprising recombinant egg white proteins (made in yeast and specifically Pichia pastoris host cells) the compositions comprising ovomucoid and lysozyme to arrive at the presently claimed invention.

Double Patenting – updated per amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Currently amended claims 49, 50, 52, 53, 55-59, 62-65, 71-73, and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 19, and 22-23 of copending Application No. 16/701,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the co-pending claims.  For example, co-pending claim 2 recites: 
An egg white composition, wherein the egg white composition is an animal-free egg-white composition, wherein the animal free-egg white composition comprises a protein content, wherein the protein content consists of recombinant egg white proteins, wherein the recombinant egg white proteins in the animal-free egg white composition consists of:a) recombinant ovalbumin; b) recombinant ovomucoid; c) recombinant lysozyme; and d) recombinant ovotransferrin; wherein a conformation of the recombinant ovalbumin is similar to native ovalbumin, a conformation of the recombinant ovomucoid is similar to native ovomucoid, a conformation of the recombinant lysozyme is similar to native lysozyme and a conformation of the recombinant ovotransferrin is similar to native ovotransferrin; wherein the proportion of recombinant ovalbumin in a-the animal-free egg white composition is similar to the proportion of ovalbumin in an animal-derived  egg white composition, the proportion of recombinant ovomucoid in the animal-free egg white composition is similar to the proportion of ovomucoid in an animal-derived  egg white

The present claims are drawn to a method for making a consumable food composition, the method comprising: recombinantly expressing a first full-length avian 
Further, dependent claims recite limitations that are recited in the co-pending claims including the egg white protein lysozyme (co-pending claim 2), the host cell Pichia pastoris (co-pending claim 13), and being spray-dried (co-pending claim 22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Response to arguments: The applicant has not responded to this NSDP rejection and thus the rejection has been maintained and updated in view of amendments.

Currently amended claims 49, 50, 52, 53, 55-59, 62-65, 71-73, and 78-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1-20 of U.S. Patent No. 11,160,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims render obvious the instant claims.  For example, patented claim 19 recites a beverage composition comprising: 
A composition comprising a recombinant ovomucoid protein (rOVD), wherein the rOVD comprises at least one glycosylated asparagine residue and the rOVD is substantially devoid of N-linked mannosylation, wherein the rOVD forms a clear solution at a concentration of from about 26% to about 30% w/v in an aqueous solution, at a pH of from about 2.5 to about 6, and at room temperature; and/or wherein a solution comprising the 

	However, patented claim 19 differs from the presently amended claims because it does not recite full-length or wherein rOVD is an egg white protein.
	Patented claim 6 recites that the rOVD is a chicken rOVD and only discloses chicken egg white rOVD in their specification. Thus, the ‘299 specification is being interpreted as defining the claimed chicken rOVD as an egg white rOVD.  Further, patented claim 16 recites “substantially a full-length protein”.  In the instant case, the patented term “substantially a full-length protein” is considered to render obvious the present claim limitation “full-length” in view of the claim interpretation being given the instant claims.  Specifically, the term “full-length” in the instant claims does not refer to any specific sequence such as by SEQ ID NO and is not given a definition in the instant specification.  Thus, the term is being interpreted to read on a protein but not a peptide.  The term “full-length” is being interpreted to exclude peptides and to include proteins.  
	Further, dependent patented claims render obvious instant dependent claims because embodiments of patented claims are essentially the same as the instant claims or are further limiting than the instant claims.  For example, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658